Case: 3:19-cv-00875-jdp Document #: 113 Filed: 01/27/21 Page 1of1

PALMERSHEIM DETTMANN, S.C.

ATTORNEYS AT LAW

 

KEVIN J. PALMERSHEIM 1424 N. HIGH POINT ROAD, SUITE 202 PHONE (608) 836-6400
CATHLEEN A, DETTMANN P.O. BOX 628005 FAX (608) 836-9697
ERIN E. ROME MIDDLETON, WISCONSIN 53562-8005 WWW, PDBUSINESSLAW.COM
NICOLE S. SCHRAM FIRM@PDBUSINESSL AW.COM
BETHANY C., WILSON

NICOLAS RYDELL

January 27, 2021

U.S. Magistrate Judge Stephen L. Crocker

United States District Court

120 N. Henry Street, Room 320

Madison, WI 53703 VIA CM/ECF

RE: Defendants’ Counsel’s Motion to Withdraw
Taizhou Yuanda Investment Group Co., Ltd. et al v. Z Outdoor Living, LLC,

etal
Western District of Wisconsin Case No. 19CV875

Dear Judge Crocker:

The undersigned counsel for the Defendants forwarded to the Defendants the Court’s
1/19/21 text order, pursuant to the Court’s request. The Court’s text order was sent to the
Defendants the same day it was received, and we also provided the Court’s mailing address
and other contact information, including the case number.

In addition, I want to clarify that the motion by Defendants’ counsel is to withdraw
only for the Defendant entities: Z Outdoor Living, LLC, AFG, LLC, Casual Products of
America, LLC, Outdoor Brands International, LLC, and AMG, LLC. Although the other
individual Defendants have been dismissed from this case and no issues are currently
pending against them, counsel is not moving to withdraw as counsel of record for those
individuals: Don Corning, Erin Corning, Kendra Farley and Pete Hill. We are providing a
copy of this letter to all Defendants via email.

Very truly yours,
PALMERSHEIM DETTMANN, S.C,
/s/ Kevin J. Palmersheim

Kevin J. Palmersheim
Palmersheim@pdbusinesslaw.com

KJP/lah
ce: All counsel of record via CM/ECF
All Defendants of record (via email)
